DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on April 5th, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Claim(s) 11-20 are withdrawn from consideration due to being directed to a non-elected invention.
Election/Restrictions
Applicant’s election with traverse of Group I, including claim(s) 1-10 in Application No. 16/698,828, filed on April 5th, 2022 is acknowledged.  The traversal is on the ground(s) that:
(i) there is no suggestion a serious burden on the Examiner exists
This is not found persuasive for the following reasons:
Examiner, in order to establish reasons for insisting upon restriction after distinctness has been demonstrated, must show by appropriate explanation that the following condition is held: there separate classification.  This shows that each distinct subject has attained recognition in the art as a separate subject for the inventive effort, hence also a separate field of search (See MPEP § 808.02 A).
Applicant’s traverse on the grounds that it is not shown that a serious burden exists on the examiner is not found to be persuasive because applications that claim inventions in different statutory categories of invention, only a one-way distinctness is generally required in order to support a restriction requirement (See MPEP 806.05(f)).  
Consequently, in the instant case, neither a showing of undue burden, nor that the claims are both independent and distinct is required to support a restriction requirement.  Furthermore, the separate statutory classification of invention, and the different fields of search are indicia of an undue burden (See MPEP 808.02 and MPEP 803(B)).
Furthermore, while Examiner maintains that in the instant case, as opposed to applying an adhesive layer for attaching the PCB layer, the vehicle lighting system as claimed can be practiced by another materially different process, such as implementing soldering or screen-printing the PCB for attachment, Examiner may also alternatively employ the process of receiving an “input signal” and determining a routine based on the “input signal” may be claimed to make other and materially different product such as a non-vehicular product (e.g. lamps, stationary products, aerodynamic products, surgical products).
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on November 27th, 2019  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claim(s) 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase "based on" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “based on” or "or the like" type language), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For purposes of expediting prosecution, Examiner suggests Applicant modifying the language (based on the Applicant’s specification ¶ [0027]) to – wherein a shape of the PCB layer is substantially similar to the shape of the vehicle component --. 
Claim(s) 2-10 are rejected at least for their dependency on independent Claim 1.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al., (U.S. Pub. No. 2019/0016254 A1).
Regarding Claim 1, Salter et al., teaches a vehicle lighting system, comprising: a light assembly having: a printed circuit board (PCB) layer (74, PCB, ¶ [0050]-¶ [0052], see at least Fig. 3B) that is attachable to a vehicle component (68, “lens” of vehicle component), wherein a shape of the PCB layer (74) is based on a shape of the vehicle component (both shape and configuration of 74 mimic 68); and a set of light sources mounted (42, “light sources” [Wingdings font/0xE0] LEDs, ¶ [0048]) on the PCB layer (74); and a light controller (76, “controller”) that is coupled to the light assembly and, when in operation, causes the set of light sources (set of 42) to generate a lighting effect within an interior of a vehicle (“may be disposed on the exterior and/or interior of the vehicle 28,” ¶ [0043]).
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when in operation,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
For purposes of expediting prosecution, Examiner suggests Applicant modifying “when in operation” to – in operation –.
  Regarding Claim 2, Salter et al., the vehicle lighting system of claim 1, the light assembly further having an adhesive layer (via layer 10a which acts as an adhering component) for attaching the PCB layer (74) to the vehicle component (68).  
Regarding Claim 3, Salter et al., the vehicle lighting system of claim 1, the light assembly further having a fabric layer (“fabrics,” ¶ [0033]) formed over the PCB layer (74).  
Regarding Claim 4, Salter et al., the vehicle lighting system of claim 1, the light assembly further having: a protective layer (72, component intrinsically and mechanically protect the PCB layer) formed over the PCB layer (74); and a fabric layer (“fabrics,” ¶ [0033]) formed over the PCB layer (74).  
Regarding Claim 5, Salter et al., the vehicle lighting system of claim 1, wherein the set of light sources (42) comprises a set of light-emitting diodes (LEDs).  
Regarding Claim 6, Salter et al., the vehicle lighting system of claim 1, further comprising: a lighting effects engine (“engine control modules,” ¶ [0061]) coupled to the light controller (76), wherein the lighting effects engine, in operation, transmits a first lighting routine (routine/pattern, ¶ [0044]) to the light controller (76),Page 2PATENT App. No. 16/698,828Attorney Docket No.: HRMNO348US1 (P190124US)wherein the light controller (76) causes the set of light sources (42) to generate a lighting effect based on the first lighting routine (50, “first illumination pattern,” ¶ [0046]).  
Regarding Claim 7, Salter et al., the vehicle lighting system of claim 6, wherein the lighting effects engine (“engine control modules,” ¶ [0061]), in operation, receives user input from a head unit of the vehicle, and determines the first lighting routine based on the user input (of 74).  
Regarding Claim 8, Salter et al., the vehicle lighting system of claim 6, wherein the lighting effects engine ( “engine control modules,” ¶ [0061]) is further coupled to at least one vehicle sub-system (94, “the collision avoidance system,” ¶ [0059]) and, in operation, receives an input signal from the at least one vehicle sub-system (above), and determines the first lighting routine based on the input signal (of 94).  
Regarding Claim 9, Salter et al., the vehicle lighting system of claim 8, wherein, when determining the first lighting routine (50, “first illumination pattern,” ¶ [0046]), the lighting effects engine (“engine control modules,” ¶ [0061]): identifies a lighting effect corresponding to the input signal based on a lighting mapping table; determines a plurality of lighting routines that correspond to the lighting effect and are associated with a plurality of different lighting assemblies (assemblies of 40) installed within the interior of the vehicle, wherein the first lighting routine is included in the plurality of lighting routines (1st and 2nd illumination patterns of Salter et al.,); and determines that the first lighting routine is associated with the lighting assembly.  
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when determining,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
The applicant is claiming the product of the vehicle lighting system including a method (i.e. a process) of operating via identifying a lighting effect corresponding to the input signal based on a lighting mapping table; determining a plurality of lighting routines that correspond to the lighting effect, consequently, Claim 9 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Regarding Claim 10, Salter et al., the vehicle lighting system of claim [[6]] 8, wherein the at least one vehicle sub-system comprises (94) at least one of navigation sub-system, a safety sub-system, a fundamental sub-system, or an entertainment sub-system (94, “the collision avoidance system,” ¶ [0059]).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875